Case 2:20-cv-04477-SB-KS Document 111 Filed 08/10/21 Page 1 of 16 Page ID #:3523




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL


Case No.: 2:20-cv-04477-SB (KSx)                                Date:    8/10/2021


Title:    Estate of Daniel Hernandez et al. v. City of Los Angeles et al.


Present: The Honorable        STANLEY BLUMENFELD, JR., U.S. District Judge
                   Victor Cruz                                        N/A
                   Deputy Clerk                                  Court Reporter

      Attorney(s) Present for Plaintiff(s):           Attorney(s) Present for Defendant(s):
                  None Appearing                                None Appearing

Proceedings:         [In Chambers] ORDER GRANTING DEFENDANTS’ MOTION
                     FOR SUMMARY JUDGMENT [DKT. NO. 83]

         This case stems from the fatal police shooting of Daniel Hernandez
  (Decedent) on April 22, 2020. Plaintiffs Estate of Daniel Hernandez, Manuel
  Hernandez, Maria Hernandez, Claudia Sugey Chavez (together, Estate Plaintiffs)
  and M.L.H., by and through her guardian ad litem Claudia Sugey Chavez (M.L.H.)
  (collectively, Plaintiffs) filed this action bringing several federal and state civil
  rights claims. Defendants Toni McBride (Officer McBride), City of Los Angeles
  (City), and the Los Angeles Police Department (LAPD) have moved for summary
  judgment, or in the alternative, partial summary judgment as to each of Plaintiffs’
  claims. (Mot., Dkt. No. 83.) The Estate Plaintiffs and M.L.H. have each filed an
  opposition, 1 and Defendants have filed a reply. (Estate Opp., Dkt. No. 99; M.L.H.
  Opp., Dkt. No. 104; Reply, Dkt. No. 108.) The Court finds this matter suitable for

  1
   In reply, Defendants argue that Plaintiffs have violated the local rules by filing
  separate oppositions because this is a consolidated case and request that the Court
  “strike Plaintiffs’ excessive briefing.” (Reply at 2.) Though the Court would have
  preferred a coordinated, joint opposition, it shall not strike any opposition.

  CV-90 (12/02)                     CIVIL MINUTES – GENERAL             Initials of Deputy Clerk VPC

                                                1
Case 2:20-cv-04477-SB-KS Document 111 Filed 08/10/21 Page 2 of 16 Page ID #:3524




  disposition without oral argument. Fed. R. Civ. P. 78; L.R. 7-15. For the reasons
  below, the Court GRANTS the motion.

                                I.    BACKGROUND

        The facts below are undisputed unless otherwise noted. 2 Video of the entire
  encounter is captured on Officer McBride’s body-worn camera and the Digital In-
  Car Video recorder affixed to her patrol vehicle.

          At approximately 5:36 p.m. on April 22, 2020, Officer McBride and her
  partner were responding to a call when they observed a crowd gathered around a
  traffic collision at the intersection of San Pedro and 32nd Street in Los Angeles.
  (Defendants’ Statement of Uncontroverted Facts (DSUF) 1, Dkt. No. 83-1.) The
  officers stopped to help. (DSUF 2.) Upon exiting the patrol vehicle, Officer
  McBride observed several bystanders yelling and screaming and noticed several
  vehicles had been severely damaged—with occupants still inside. (DSUF 4.) Five
  or six of the bystanders immediately told Officer McBride that there was a “crazy
  guy with a knife” in the black truck that had been in the accident and that he was
  threatening to hurt himself and others. (DSUF 5.) Officer McBride looked into
  the truck and observed an individual (later identified as Decedent) rummaging
  around; based on information from her radio broadcast and reports from the
  bystanders, she identified the man in the truck as the individual with the knife.
  (DSUF 6.)



  2
    Estate Plaintiffs dispute Defendants’ characterization of several facts in the
  DSUF. (Estate Statement of Genuine Disputes, Dkt. No. 100.) Those disputes are
  insufficient to create a genuine issue of material fact. See Bischoff v. Brittain, 183
  F. Supp. 3d 1080, 1084 (E.D. Cal. 2016) (“The court’s decision [on a summary
  judgment motion] relies on the evidence submitted rather than how that evidence is
  characterized in the statements.”). This is particularly true when the relevant
  events are captured on video. M.L.H. offers similar disputes based on Defendants’
  characterization of the Decedent’s actions. (M.L.H. Disputed Statement of Facts,
  Dkt. No. 104-1.) M.L.H. also repeatedly offers argument in response to facts. But
  “[n]either legal arguments nor conclusions constitute facts.” (MSJ Order § 2
  (emphasis omitted).) And to the extent M.L.H. raises discovery-based disputes to
  avoid summary judgment, the Court has already ruled that her lack of diligence
  precludes relief. (See Dkt. No. 91.) The Court may ignore these improper
  disputes. See Fed. R. Civ. P. 56(e).

  CV-90 (12/02)                  CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                             2
Case 2:20-cv-04477-SB-KS Document 111 Filed 08/10/21 Page 3 of 16 Page ID #:3525




         After Officer McBride observed Decedent climb out of the truck through the
  driver’s side window, she called to him, “Hey man, let me see your hands. Let me
  see your hands, man.” (DSUF 7-8.) Moments later, Decedent appeared from
  behind the rear of the truck and approached Officer McBride while wielding a
  knife. (DSUF 9.) As Decedent closed the distance, Officer McBride ordered him
  to “Stay right there” and “Drop the knife” while simultaneously giving hand
  gestures to stop. (DSUF 10.) But Decedent did not comply. (DSUF 11.) As
  Decedent continued to close the distance, Officer McBride began to back up and
  again directed him to “Drop the knife! Drop the knife!” (DSUF 12.) Based on
  Decedent’s aggressive behavior and refusal to comply, coupled with the fact that
  he was shirtless, sweating profusely, and acting jittery and agitated, Officer
  McBride believed Decedent to be under the influence of either methamphetamine
  or PCP. (DSUF 13.) Officer McBride again ordered Decedent to “drop the knife”;
  however, this time, Decedent responded, “I’m not going to drop this knife.”
  (DSUF 15.) Plaintiffs dispute Decedent made this statement. Although Decedent
  does appear to make some statement, the audio recording of Decedent’s verbal
  response is inaudible.

         Decedent continued to advance towards Officer McBride brandishing the
  knife in his hand with his arms in a raised position. (DSUF 16.) At this point,
  Officer McBride raised her weapon from the “low-ready” position and aimed it at
  Decedent, again ordering him to “Drop it!” (DSUF 17.) After Decedent again
  refused to comply and continued to advance, Officer McBride, believing Decedent
  posed an imminent threat to her life and the lives of the bystanders, fired two
  rounds at Decedent. (DSUF 18-19.) Decedent fell to ground, but immediately got
  up, and in a crouched stance, attempted to move toward Officer McBride. (DSUF
  20.) Officer McBride again ordered Decedent to “Drop it,” but he again refused to
  comply, leading Officer McBride to fire two more rounds at Decedent. (DSUF 21-
  22.) After Decedent fell on his back and rolled over on his side, still holding the
  knife and seemingly attempting to get up, Officer McBride fired two final rounds
  at Decedent. (DSUF 23-24.) When officers went to handcuff Decedent, he still
  had the knife in his right hand. 3 (DSUF 25.)



  3
    Plaintiffs place great emphasis on the fact the “knife” was actually a box cutter.
  (See Dkt. No. 104-21 (photograph).) This distinction is not one of any legal
  significance. A box cutter is still a dangerous bladed object that can be used as a
  deadly weapon. Moreover, Decedent was wielding the box cutter as a knife by
  holding it as such and making slashing motions with it.

  CV-90 (12/02)                   CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                              3
Case 2:20-cv-04477-SB-KS Document 111 Filed 08/10/21 Page 4 of 16 Page ID #:3526




                              II.     LEGAL STANDARD

         Summary judgment is appropriate where the record, read in the light most
  favorable to the non-moving party, shows that “there is no genuine issue as to any
  material fact and . . . the moving party is entitled to a judgment as a matter of law.”
  Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).
  Material facts are those necessary to the proof or defense of a claim, as determined
  by reference to substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
  248 (1986). A factual issue is genuine “if the evidence is such that a reasonable
  jury could return a verdict for the nonmoving party” based on the issue. Id. In
  deciding a motion for summary judgment, “[t]he evidence of the nonmovant is to
  be believed, and all justifiable inferences are to be drawn in his favor.” Id. at 255.
  But if the evidence of the nonmoving party “is merely colorable, or is not
  significantly probative, summary judgment may be granted.” Id. at 249-50.

         The burden is first on the moving party to show an absence of a genuine
  issue of material fact. Celotex, 477 U.S. at 323. The moving party satisfies this
  burden either by showing an absence of evidence to support the nonmoving party’s
  case when the nonmoving party bears the burden of proof at trial, or by introducing
  enough evidence to entitle the moving party to a directed verdict when the moving
  party bears the burden of proof at trial. See Celotex, 477 U.S. at 325; C.A.R.
  Transp. Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000).
  If the moving party satisfies this initial requirement, the burden then shifts to the
  nonmoving party to designate specific facts, supported by evidence, showing that
  there is a genuine issue for trial. Celotex, 477 U.S. at 324. If the nonmovant “fails
  to properly address another party’s assertions of fact as required by Rule 56(c), the
  court may . . . consider the fact undisputed for the purposes of the motion [or] . . .
  grant summary judgment if the motion and supporting materials—including the
  facts considered undisputed—show that the movant is entitled to it.” Fed. R. Civ.
  P. 56(e). 4

                                    III.   DISCUSSION

       Defendants move for summary judgment on each of Plaintiffs’ claims.
  Defendants argue that Officer McBride did not violate Decedent’s Fourth
  Amendment right, and even if there was a constitutional violation, she is shielded

  4
   The Estate Plaintiffs have filed evidentiary objections that simply track the
  DSUF. (See Dkt. No. 101.) Defendants have also filed evidentiary objections.
  (Dkt. No. 108-1.) These objections are overruled as moot.

  CV-90 (12/02)                     CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                                4
Case 2:20-cv-04477-SB-KS Document 111 Filed 08/10/21 Page 5 of 16 Page ID #:3527




  by the doctrine of qualified immunity. For the same reasons, Defendants argue
  that no violation of Plaintiffs’ substantive due process rights can be found.
  Defendants further argue that because no underlying constitutional violations
  occurred, no municipal liability can exist. Finally, Defendants argue that
  Plaintiffs’ state-law claims fail as a matter of law. The Court addresses each
  argument in turn.

  A.       Plaintiffs’ Fourth Amendment Claim

         Plaintiffs’ first cause of action is brought under 42 U.S.C. § 1983 against
  Officer McBride for violation of Decedent’s Fourth Amendment rights. (Compl.
  ¶¶ 31-39, Dkt. No. 26.) The Fourth Amendment protects against unreasonable
  searches and seizures. U.S. Const. amend. IV. In a case involving excessive force,
  courts examine “whether the officers’ actions are ‘objectively reasonable’ in light
  of the facts and circumstances confronting them.” Graham v. Connor, 490 U.S.
  386, 397 (1989). This inquiry “requires a careful balancing of ‘the nature and
  quality of the intrusion on the individual’s Fourth Amendment interests’ against
  the countervailing governmental interests at stake.” Id. at 396 (quoting Tennessee
  v. Garner, 471 U.S. 1, 8 (1985)). Because “police officers are often forced to
  make split-second judgments,” reasonableness “must be judged from the
  perspective of a reasonable officer on the scene, rather than with 20/20 vision of
  hindsight.” Id. at 396-97 (citing Terry v. Ohio, 392 U.S. 1, 20-22 (1975)).

        Defendants argue that Officer McBride’s conduct was objectively
  reasonable and thus did not violate the Fourth Amendment. (Mot. at 7-13.)
  Defendants also argue that even if Officer McBride’s actions violated the U.S.
  Constitution, she is nonetheless entitled to qualified immunity. (Id. at 14-18.) The
  Court addresses each argument in turn.

           1.     Objectively Reasonable

         When evaluating a Fourth Amendment claim, “[i]t is imperative that the
  facts be judged against an objective standard.” Terry, 392 U.S. at 21. “Factors
  relevant to assessing whether an officer’s use of force was objectively reasonable
  include ‘the severity of the crime at issue, whether the suspect poses an immediate
  threat to the safety of officers or others, and whether he is actively resisting arrest
  or attempt to evade arrest by flight.” Gonzalez v. City of Anaheim, 747 F.3d 789,
  793 (9th Cir. 2014) (en banc) (quoting Graham, 490 U.S. at 396). As a general
  rule, “[a]n officer’s use of deadly force is reasonable [] if the ‘officer has probable
  cause to believe that the suspect poses a significant threat of death or serious

  CV-90 (12/02)                   CIVIL MINUTES – GENERAL             Initials of Deputy Clerk VPC

                                              5
Case 2:20-cv-04477-SB-KS Document 111 Filed 08/10/21 Page 6 of 16 Page ID #:3528




  physical injury to the officer or others.’” Scott v. Henrich, 39 F.3d 912, 914 (9th
  Cir. 1994) (quoting Garner, 471 U.S. at 3) (emphasis omitted). “Other relevant
  factors include the availability of less intrusive alternatives to the force employed,
  whether proper warnings were given and whether it should have been apparent to
  officers that the person they used force against was emotionally disturbed.” Glenn
  v. Washington County, 673 F.3d 864, 872 (9th Cir. 2011). But the “most
  important” factor is “whether the suspect posed an immediate threat to the safety of
  the officers or others.” George v. Morris, 736 F.3d 829, 838 (9th Cir. 2013)
  (citation omitted). On balance, these factors demonstrate that Officer McBride’s
  actions were objectively reasonable.

         First, Plaintiffs argue that the circumstances giving rise to this encounter did
  not constitute a crime. (Estate Opp. at 7; M.L.H. Opp. at 11.) Even if the Court
  were to ignore the potential crimes arising out of a serious traffic collision caused
  by a man who appeared to be under the influence, Decedent was brandishing a
  knife around a crowd of people in a menacing manner and advancing toward an
  armed police officer without heeding commands. See Cal. Pen. Code § 417(a)
  (proscribing the brandishing of a deadly weapon in a rude, angry, and threatening
  manner). Officer McBride reasonably could have construed Decedent’s acts
  leading up to the shooting to constitute serious criminal conduct.

          The second and third Graham factors also weigh in favor of finding the use
  of deadly force to be reasonable. Decedent posed an immediate threat and ignored
  repeated commands to drop his weapon. Defendants cite several cases involving
  the use of deadly force in response to a knife-wielding suspect. For example, in
  Estate of Toribio v. City of Santa Rosa, officers responded to a call of a knife-
  wielding man who was acting erratically and cut his roommate. 381 F. Supp. 3d
  1179, 1182-83 (N.D. Cal. 2019). After barricading himself in a room, officers
  ordered the man to come out, but he refused. Id. at 1184. The man also ignored
  repeated commands to drop his knife. Id. at 1184-85. After the officers used
  pepper spray, the man jumped up and exited the room into the hallway with the
  knife, prompting one officer to fire five shots, which fatally wounded him. Id. at
  1185-86. The court found that even if the officer was mistaken that the man was
  charging him, his use of force was justified based on the suspect’s refusal to
  comply with orders, threatening statements, and his movement toward the officer.
  Id. at 1188-89.

         Defendants’ citation to Blanford v. Sacramento Cnty., 406 F.3d 1110 (9th
  Cir. 2005) is also instructive. There, police responded to calls that a man was
  walking down a street in a ski mask brandishing a sword. Id. at 1112. After the

  CV-90 (12/02)                   CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                              6
Case 2:20-cv-04477-SB-KS Document 111 Filed 08/10/21 Page 7 of 16 Page ID #:3529




  man attempted to enter a home (later determined to be his parents’ home), officers
  ordered him to drop the sword. Id. at 1113. Fearing that he might harm an
  occupant of the house or someone in the backyard, the officers opened fire after the
  man again refused to drop the sword. Id. The man continued to attempt entry
  through a gate, and after again refusing a command to drop the sword, was shot a
  second time. Id. The man then turned to the back yard, and still holding the
  sword, was shot a third time, which rendered him a paraplegic. Id. at 1113-14.
  The three volleys of shots occurred in approximately fourteen seconds. Id. at
  1114. The Ninth Circuit concluded that the officers reasonably believed that the
  man posed a serious danger to those in or around the house “because he failed to
  heed warnings or commands and was armed with edged weapon he refused to put
  down.” Id. at 1116.

          The facts of this case, viewed in their totality, are even more compelling.
  Officer McBride stopped at the scene of a very serious car crash; individuals were
  trapped in their vehicles, and bystanders were yelling and screaming. After being
  told by bystanders that there was a “crazy guy with a knife,” Decedent appeared,
  shirtless, sweating profusely, and acting erratically. After refusing several
  commands to drop the knife and stay put, Decedent continued to advance toward
  Officer McBride, with his arms outstretched. It is well-established that “where a
  suspect threatens an officer with a weapon such as a gun or knife, the officer is
  justified in using deadly force.” Smith v. City of Hemet, 394 F.3d 689, 704 (9th
  Cir. 2005) (collecting cases); see also George, 736 F.3d at 838 (“If the person is
  armed—or reasonably suspected of being armed—a furtive movement, harrowing
  gesture, or serious verbal threat might create an immediate threat.”). Only after
  she was faced with Decedent’s repeated refusal to drop his weapon did Officer
  McBride fire her weapon, and only after Decedent continued to refuse to drop the
  weapon after being shot and told to drop the weapon did she discharge her weapon
  again. Under these undisputed circumstances, Officer McBride reasonably
  concluded that Decedent posed a serious threat.

         Plaintiffs offer two primary arguments they believe show that Decedent was
  not an immediate threat. Neither is persuasive. Plaintiffs first contend that the
  distance from which Officer McBride fired her weapon (44 feet) rendered the
  shooting unreasonable. (Estate Opp. at 8-9; M.L.H. Opp. at 11-14.) This
  argument is unpersuasive because Decedent was advancing and had ignored
  repeated commands to stop and drop his knife, as is evident from the video.
  Indeed, the Ninth Circuit has rejected this distance-related argument, finding that a
  suspect who is 55 feet away can still pose an imminent threat because he can cover
  the distance in a matter of seconds. See Watkins v. City of San Jose, No. 15-CV-

  CV-90 (12/02)                  CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                             7
Case 2:20-cv-04477-SB-KS Document 111 Filed 08/10/21 Page 8 of 16 Page ID #:3530




  05786-LHK, 2017 WL 1739159, at *10 (N.D. Cal. May 4, 2017), aff’d sub nom.
  Buchanan v. City of San Jose, 782 F. App’x 589 (9th Cir. 2019) (“Although the
  officers may have been in more danger if the officers had waited for Decedent to
  advance closer to the officers, the pace of Decedent’s advance and his failure to
  follow direct commands to drop the knife and get on the ground indicate that the
  officers had probable cause to believe that the suspect pose[d] a significant threat
  of death or serious physical injury to the officer[s].”) (citation omitted).

          Plaintiffs’ second argument is that the number of shots fired by Officer
  McBride—particularly the fifth and sixth rounds—was unreasonable because
  Decedent could no longer be considered an imminent threat after the initial two
  shots were fired. (Estate Opp. at 8-10; M.L.H. Opp. at 14-18.) As Defendants
  observe, the Supreme Court has rejected this argument, finding the overall number
  of shots fired is not the correct measure of reasonableness. See Plumhoff v.
  Rickard, 572 U.S. 765, 777-78 (2014) (“It stands to reason that, if police officers
  are justified in firing at a suspect in order to end a severe threat to public safety, the
  officers need not stop shooting until the threat has ended.”). While Plaintiffs
  contend that Decedent no longer posed a risk after the initial round of shots was
  fired, that is plainly contradicted by the video evidence. After the first volley,
  Decedent, still holding the knife, quickly pops back up and appears positioned to
  charge at Officer McBride. After the second volley, Decedent hits the ground, and
  still holding the knife, rolls over from his back and still appears to try to get up—
  or, at least, it cannot be said that the threat had ended.

         Moreover, it is important to evaluate the shooting in the real-world context
  in which it occurred. A judicial description of a shooting as involving “volleys” is
  analytically useful so long as it is not used—wittingly or unwittingly—to distort
  the split-second reality unfolding before the officer who has to make life-and-death
  decisions with imperfect information and without much time to reflect. The six
  shots in this case were fired in approximately six seconds. Even after the first two
  shots, Decedent remarkably continued to rise in the direction of the officer. The
  question is not whether another officer might have waited to evaluate the rising
  man’s next move to see if he would stop, charge at the officer, or advance toward
  the crowd. The question is whether firing six shots under these circumstances was
  unconstitutional. The Supreme Court answered that question in Plumhoff: the
  shooting must stop when “the threat has ended.” 572 U.S. at 777-78.

        In addition to the three Graham factors, Plaintiffs contend that other factors
  weigh against a finding of reasonableness. (Estate Opp. at 10; M.L.H. Opp. at 12-
  13.) Specifically, Plaintiffs contend that Officer McBride should have used

  CV-90 (12/02)                    CIVIL MINUTES – GENERAL             Initials of Deputy Clerk VPC

                                               8
Case 2:20-cv-04477-SB-KS Document 111 Filed 08/10/21 Page 9 of 16 Page ID #:3531




  various de-escalation tactics and non-lethal alternatives before resorting to deadly
  force or she should have retreated. Based on the record evidence, there was not a
  “clear, reasonable and less intrusive alternative[]” to the use of deadly force.
  Glenn, 673 F.3d at 876. This was a fast-evolving, dangerous situation. Plaintiffs’
  suggestion that there was “ample time” to devise and implement an alternative plan
  of action would require the type of second guessing the Supreme Court has
  condemned. See Graham, 490 U.S. at 396-97 (recognizing “police officers are
  often forced to make split-second judgments”). Plaintiffs’ further suggestion that
  Officer McBride should have taken into account Decedent’s mental state does not
  call for a different conclusion. See Bryan v. MacPherson, 630 F.3d 805, 829 (9th
  Cir. 2010) (refusing “to create two tracks of excessive force analysis, one for the
  mentally ill and one for serious criminals”). If anything, Decedent’s apparent
  mental state objectively increased the threat assessment. He had just crashed into a
  vehicle, a reckless act that caused substantial wreckage; and he emerged from the
  wreckage in a seemingly crazed and plainly dangerous and menacing state, as he
  advanced toward an officer who had her gun drawn and was voicing commands
  that made no impression on him. An officer confronting these circumstances
  reasonably could perceive Decedent to have presented a deadly threat not only to
  the safety of the officers but also to the safety of those in the nearby crowd.

        Considering the undisputed circumstances in their totality, Officer McBride
  did not act unreasonably in using deadly force. Even if the Court were to find
  Officer McBride’s use of force was unreasonable in whole or part, for the reasons
  discussed immediately below, she is entitled to qualified immunity.

           2.     Qualified Immunity

          “The doctrine of qualified immunity protects government officials ‘from
  liability for civil damages insofar as their conduct does not violate clearly
  established statutory or constitutional rights of which a reasonable person should
  have known.’” Mattos v. Agarano, 661 F.3d 433, 440 (9th Cir. 2011) (en banc)
  (quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009)). The purpose of
  qualified immunity is to provide officers “breathing room to make reasonable but
  mistaken judgments, and protects all but the plainly incompetent or those who
  knowingly violate the law.” Messerschmidt v. Millender, 535 U.S. 535, 546
  (2012) (internal quotation marks and citations omitted). The availability of
  qualified immunity depends on: (1) whether there has been a violation of a
  constitutional right, and (2) whether that right was clearly established at the time of
  the alleged misconduct. Saucier v. Katz, 533 U.S. 194, 201 (2001); Lal v. Cal.,
  746 F.3d 1112, 1116 (9th Cir. 2014). It is within the sound discretion of the

  CV-90 (12/02)                   CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                              9
Case 2:20-cv-04477-SB-KS Document 111 Filed 08/10/21 Page 10 of 16 Page ID #:3532




  district court to determine which of the two prongs should be addressed first.
  Pearson, 555 U.S. at 236.

          Even if the Court were to conclude that Officer McBride violated
  Decedent’s constitutional rights, those rights were not clearly established under
  Supreme Court and Ninth Circuit authority. “A clearly established right is one
  that is sufficiently clear that every reasonable official would have understood that
  what he is doing violates that right.” Mullenix v. Luna, 577 U.S. 7, 11 (2015)
  (internal quotations and citation omitted). For a right to be clearly established, it
  “does not require a case directly on point, but existing precedent must have placed
  the statutory or constitutional question beyond debate.” Id. (quoting Ashcroft v. al-
  Kidd, 563 U.S. 731, 741 (2011)). The Supreme Court has “repeatedly told courts .
  . . not to define clearly established law at a high level of generality.” al-Kidd, 563
  U.S. at 742. Instead, courts must use a case-specific, context driven inquiry.
  Mullenix, 577 U.S. at 12 (citing Brosseau v. Haugen, 543 U.S. 194, 198 (2004)
  (per curiam)). “Such specificity is especially important in the Fourth Amendment
  context, where the Court has recognized that it is sometimes difficult for an officer
  to determine how the relevant legal doctrine, here excessive force, will apply to the
  factual situation the officer confronts.” Id. (citation omitted).

         As the Ninth Circuit recently framed the issue, “[t]he question . . . is whether
  ‘clearly established law prohibited’ [the officer] from using the degree of force that
  [s]he did in the specific circumstances that the officer[] confronted.” O’Doan v.
  Sanford, 991 F.3d 1027, 1037 (9th Cir. 2021). The specific circumstances
  confronting Officer McBride are not genuinely in dispute: an erratic, knife-
  wielding suspect, who had previously exhibited a reckless disregard for his own
  safety and the safety of others by causing a serious car crash, threatened to harm
  himself and others, ignored repeated commands to drop his weapon, and continued
  to advance on a uniformed police officer who had a firearm drawn. Even after
  being shot twice, the suspect did not stop but instead rose from the ground still
  clutching the knife.

       Estate Plaintiffs 5 cite several cases to support the contention that Officer
  McBride violated a clearly established right. None is persuasive. They first cite

  5
   Plaintiff M.L.H. also argues that Officer McBride is not entitled to qualified
  immunity throughout her briefing. (See, e.g., M.L.H. Opp. at 20-23.) Her analysis
  consists largely of string citations to support the notion that it was clearly
  established that Officer McBride should not have (1) shot Decedent from the
  distance she did, and (2) shot him six times, which was a violation of LAPD

  CV-90 (12/02)                   CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                             10
Case 2:20-cv-04477-SB-KS Document 111 Filed 08/10/21 Page 11 of 16 Page ID #:3533




  Zion v. County of Orange, 874 F.3d 1072, 1075-76 (9th Cir. 2017). (Estate Opp. at
  15.) There, a man suffering from an episodic seizure bit his mother, cut his
  roommate with a knife, and stabbed a police officer responding to the call for help.
  Zion, 874 F.3d at 1075. Another responding officer witnessed the event and shot
  the man nine times. Id. After the man fell to the ground, the officer walked up to
  the man, and from a distance of four feet, fired another nine shots at his body. Id.
  After pausing, the officer then took a running start and stomped on his head three
  times in what was described as “vicious blows to [the] head.” Id. The man died at
  the scene. Id. The Ninth Circuit found that the officer’s use of deadly force by
  shooting the decedent—and then stomping on his head three times after taking a
  running start—was not objectively reasonable. Id. at 1075-76. While the officer’s
  initial shots were not excessive, the court determined that even if a jury could find
  the second volley of shots was justified, no reasonable jury could find the head-
  stomping of a disabled suspect justifiable. Id. Zion is clearly distinguishable.
  Officer McBride shot a person who appeared intent on ignoring commands to drop
  his knife and to cease all threatening conduct; even after being shot he remained
  defiant. Zion did not put Officer McBride on notice that the use of deadly force,
  including the firing of the fifth and sixth shots, was unconstitutional under the
  circumstances she faced. In Zion, the suspect had dropped to the ground after the
  first nine shots and made “no threatening gestures.” Id. at 1076. Decedent in this
  case appeared determined, even once shot, to continue to advance. That was not
  the case in Zion.

         Estate Plaintiffs next cite Lam v. City of Los Banos, 976 F.3d 986 (9th Cir.
  2020). (Estate Opp. at 16.) But this decision post-dates the April 22, 2020
  shooting of Decedent. See Kisela v. Hughes, 138 S. Ct. 1148, 1154 (2018) (per
  curiam) (warning that courts may not deny qualified immunity based on cases that
  post-date the incident). Plaintiffs nevertheless suggest that Officer McBride was
  on notice of that case because the district court’s unpublished decision pre-dated
  the shooting. (Estate Opp. at 16 fn. 3 (citing the March 30, 3017 decision denying
  summary judgment).) However, unpublished authority alone will rarely suffice to
  show the law was clearly established. Sorrels v. McKee, 290 F.3d 965, 971 (9th
  Cir. 2002). And the unpublished decision in Lam did nothing to develop the
  relevant law, finding only that “if all factual disputes are resolved in Plaintiff’s

  policy. (Id.) These arguments largely overlap with Estate Plaintiffs’ briefing.
  Without explanation, Plaintiff M.L.H. cites several out of circuit cases to argue that
  the law of this circuit was clearly established. Even if the Court were to consider
  these cases, their value is de minimis in the face of Ninth Circuit and Supreme
  Court authority that is on point, as explained above.

  CV-90 (12/02)                  CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                            11
Case 2:20-cv-04477-SB-KS Document 111 Filed 08/10/21 Page 12 of 16 Page ID #:3534




  favor, the jury would find that [the officer] . . . shot [the decedent] twice without
  provocation and planted a weapon to make it appear that he had instead been
  attacked.” Tan Lam v. City of Los Banos, No. 2:15-cv-00531-MCE-KJN, 2017
  WL 1179136, at *7 (E.D. Cal. Mar. 30, 2017).

         The citation to Curnow ex rel. Curnow v. Ridgecrest Police, 952 F.2d 321
  (9th Cir. 1991) is likewise unavailing. (Estate Opp. at 17.) There, a police officer,
  after announcing his presence, shot a man who allegedly raised his semi-automatic
  rifle while other officers were entering the man’s residence. The wounded man
  fled the house, turned around, pointed his weapon at the officer, and was shot a
  second time, this time fatally. Id. at 323. In affirming the denial of summary
  judgment on qualified-immunity grounds, the Ninth Circuit held that a civilian
  witness contradicted the police version, stating that the officer appeared to shoot
  the decedent in his back the first time and that the decedent was holding the muzzle
  of the rifle when he was fleeing and fatally shot the second time. Id. at 325. This
  holding, which is based on a factual dispute, did little to provide guidance about
  the law applicable to this case.

         Finally, Estate Plaintiffs rely on two cases for the proposition that an officer
  who violates department policy is not entitled to qualified immunity. (Estate Opp.
  at 17-18 (citing Drummond ex rel. Drummond v. City of Anaheim, 343 F.3d 1052,
  1062 (9th Cir. 2003) (asphyxiating a man by kneeling on his neck) and
  Headwaters Forest Def. v. Cnty. of Humboldt, 276 F.3d 1125, 1131 (9th Cir. 2002)
  (pepper spraying environmental protestors)).) But even if department policy were
  the proper yardstick in determining qualified immunity, Plaintiffs cite to no
  specific policy that prohibited the shooting in this case and instead offer the
  opinion of their retained use-of-force expert. (Id.) A retained expert’s opinion
  does not equate to clearly established law within the meaning of the qualified
  immunity doctrine.

         In sum, the law did not clearly establish that the shooting in this case
  violated Fourth Amendment standards. Indeed, Supreme Court precedent suggests
  otherwise. See Kisela, 138 S. Ct. at 1151. In Kisela, police responded to a 911 call
  of a woman acting erratically and hacking at a tree with a kitchen knife. When
  officers arrived and spotted the woman, she approached another person (her
  roommate) while holding the knife, stopping no more than six feet away. Id.
  Despite the officers’ announced presence, drawn weapons, and commands to drop
  the knife, the woman continued to hold the knife. Fearing for the roommate’s
  safety, one officer fired four shots, striking the suspect. Reversing the Ninth
  Circuit’s denial of qualified immunity, the Supreme Court held that it was “far

  CV-90 (12/02)                   CIVIL MINUTES – GENERAL             Initials of Deputy Clerk VPC

                                             12
Case 2:20-cv-04477-SB-KS Document 111 Filed 08/10/21 Page 13 of 16 Page ID #:3535




  from an obvious case in which any competent officer would have known that
  shooting [the suspect] to protect [the roommate] would violate the Fourth
  Amendment.” Id. at 1153. It is similarly far from obvious that the shooting here
  constituted a constitutional violation. Accordingly, Officer McBride is entitled to
  summary judgment on Plaintiffs’ first cause of action.

  B.       Plaintiffs’ Fourteenth Amendment Claim

          Plaintiffs’ third cause of action is brought under 42 U.S.C. § 1983 for
  interference with familial integrity in violation of the substantive due process
  clause of the Fourteenth Amendment. (Compl. ¶¶ 55-62.) The Due Process
  Clause of the Fourteenth Amendment protects against government deprivation of
  life, liberty, and property of citizens without due process of law. U.S. Const.
  amend XIV, § 1. Plaintiffs Manuel Hernandez, Maria Hernandez, and M.L.H.
  seek damages for deprivation of their familial rights with Decedent. Both parents
  and children of a person killed by law enforcement officers may assert this
  substantive due process right. Moreland v. Las Vegas Metro. Police Dep’t, 159
  F.3d 365, 371 (9th Cir. 1998).

         To prevail on a such a claim, a plaintiff must show that the state actor’s
  conduct “shocks the conscience.” Cnty. of Sacramento v. Lewis, 523 U.S. 833,
  846-47 (1998) (collecting cases). In determining whether an officer’s conduct
  shocks the conscience, a court must first ask “whether the circumstances are such
  that actual deliberation [by the officer] is practical.” Wilkinson v. Torres, 610 F.3d
  546, 554 (9th Cir. 2010) (citations omitted). If actual deliberation is practical, an
  officer’s deliberate indifference is sufficient to shock the conscience. Id. But if an
  officer is confronted with a fast-paced situation in which deliberation is not
  practical, his or her conduct will only shock the conscience if the act was
  committed with a “purpose to harm unrelated to law enforcement activities.” Id.
  “Deliberation” is not to be interpreted in the narrow, technical sense of the word
  used in criminal law. Porter v. Osborn, 546 F.3d 1131, 1140 (9th Cir. 2008)
  (citing Lewis, 523 U.S. at 851 n. 11).

         Officer McBride was indisputably presented with a fast-moving situation
  that unfolded in a matter of seconds. Estate Plaintiffs suggest the standard of
  culpability is a fact question for the jury and that a reasonable jury could find that
  Officer McBride had time to deliberate before shooting Decedent. (Estate Opp. at
  22-23.) Ninth Circuit authority does not support this assertion. See Porter, 546
  F.3d at 1139 (finding a five-minute altercation ending in shooting left no time for
  deliberation). Like the officer in Porter, Officer McBride “faced a fast paced,

  CV-90 (12/02)                   CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                             13
Case 2:20-cv-04477-SB-KS Document 111 Filed 08/10/21 Page 14 of 16 Page ID #:3536




  evolving situation presenting competing obligations with insufficient time for the
  kind of actual deliberation required for deliberate indifference.” Id. at 1142. As
  such, Plaintiffs must present evidence that Officer McBride acted with a purpose to
  harm unrelated to law enforcement activities.

         An officer acts with a purpose to harm to “induce . . . lawlessness, or to
  terrorize, cause harm, or kill.” Lewis, 523 U.S. at 855. This determination requires
  “an appraisal of the totality of facts in a given case.” Id. at 850. Defendants argue
  that Officer McBride’s actions were necessary to a legitimate law enforcement
  purpose of stopping a safety threat. (Mot. at 14.) Plaintiffs argue that the shooting
  served no legitimate law enforcement purpose as demonstrated by three principal
  facts: (i) no other officer fired a shot; (ii) the distance of the shots (up to 44 feet);
  and (iii) the subsequent shots, especially the fifth and sixth shots, occurred while
  Decedent was falling to or on the ground. (Estate Opp. at 21-22; M.L.H. Opp. at
  23-24.) This argument necessarily fails in light of the Court’s conclusion that the
  shooting did not violate Fourth Amendment standards or otherwise warrants
  protection under the qualified immunity doctrine. It can hardly be said that a
  constitutional use of force “shocks the conscience,” as that concept is understood
  under the Fourteenth Amendment. Indeed, in the absence of an underlying
  constitutional violation, Plaintiffs’ familial relations substantive due process claim
  fails as a matter of law. See Corales v. Bennett, 567 F.3d 554, 569 n.11 (9th Cir.
  2009) (so holding); see also Porter, 546 F.3d at 1141-42 (explaining overlap in
  analysis between Fourth Amendment excessive force claims and Fourteenth
  Amendment due process claims).

         Accordingly, Defendants are entitled to summary judgment of Plaintiffs’
  third cause of action.

  C.       Plaintiffs’ Monell Claim

         Plaintiffs’ second cause of action is brought under 42 U.S.C. § 1983 for
  municipal liability. (Compl. ¶¶ 40-54.) A local government may be sued under
  section 1983 for an injury inflicted by its employees or agents “when execution of
  a government’s policy or custom, whether made by its lawmakers or by those
  whose edicts or acts fairly be said to represent official policy, inflicts the injury.”
  Monell v. Department of Soc. Servs., 436 U.S. 658, 694 (1978). Plaintiffs seek to
  hold the City and the LAPD liable under Monell.

         To hold a municipality liable for the actions of its officers and employees, a
  plaintiff must allege one of the following: “(1) that a [municipal] employee was

  CV-90 (12/02)                   CIVIL MINUTES – GENERAL             Initials of Deputy Clerk VPC

                                             14
Case 2:20-cv-04477-SB-KS Document 111 Filed 08/10/21 Page 15 of 16 Page ID #:3537




  acting pursuant to an expressly adopted official policy; (2) that a [municipal]
  employee was acting pursuant to a longstanding practice or custom; or (3) that a
  [municipal] employee was acting as a ‘final policymaker.’” Lytle v. Carl, 382 F.3d
  978, 982 (9th Cir. 2004). Additionally, under some circumstances, a municipality
  may be held liable for failure to train its police officers. City of Canton v. Harris,
  489 U.S. 378, 388 (1989).

          The Monell claim fails for two reasons. First, Defendants correctly argue
  that there can be no municipal liability in the absence of an underlying
  constitutional violation here. (Mot. at 19 (citing Los Angeles v. Heller, 475 U.S.
  796, 799 (1986)).) Second, even if there were such a violation, Plaintiffs have
  submitted no evidence that a municipal policy, practice, or custom was “a moving
  force behind [the] violation of constitutional rights.” Dougherty v. City of Covina,
  654 F.3d 892, 900 (9th Cir. 2011) (citing Monell). While Plaintiffs list several
  incidents involving police shootings and several other purportedly illegal policies
  (Compl. ¶¶ 29, 42), they produced no evidence that those policies caused the
  shooting in this case. Indeed, Estate Plaintiffs’ opposition is almost entirely silent
  as to municipal liability—only arguing that the LAPD is a proper party. 6 (Estate
  Opp. at 23.) To the extent Plaintiffs’ Monell claim is based on ratification or
  failure to train theory, it is similarly unsupported by any record evidence. Only
  M.L.H. offers any argument on this point, suggesting in a single sentence that
  LAPD Chief of Police Michel Moore ratified Officer McBride’s actions by failing
  to discipline her. (M.L.H. Opp. at 24.) But a failure to discipline does not equate
  to ratification. See Lytle, 382 F.3d at 987 (“A mere failure to overrule a
  subordinate’s action, without more, is insufficient to [show ratification].”).

           Thus, Defendants are entitled to summary adjudication of Plaintiffs’ Monell
  claim.

  D.       Plaintiffs’ Conspiracy Claim and Ralph Act Claim are Unopposed

         Plaintiffs do not oppose summary adjudication of the sixth claim for
  violation of California Civil Code § 51.7, the Ralph Act, and the seventh claim for
  conspiracy in violation of 42 U.S.C. § 1985(3). M.L.H. explicitly states her
  nonopposition (M.L.H. Opp. at II); and the Estate Plaintiffs waived any challenge
  to summary adjudication of these claims by failing to provide any opposition.

  6
   The parties disagree whether the LAPD is a properly named Defendant for
  purposes of the Monell claim. The Court need not reach this issue because the
  claim fails on its merits.

  CV-90 (12/02)                    CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                              15
Case 2:20-cv-04477-SB-KS Document 111 Filed 08/10/21 Page 16 of 16 Page ID #:3538




  See Stichting Pensioenfonds ABP v. Countrywide Fin., 802 F. Supp. 2d 1125, 1132
  (C.D. Cal. 2011) (failure to oppose “constitutes waiver or abandonment”).
  Defendants are therefore entitled to summary judgment on these claims. 7

  E.       Plaintiffs’ Remaining State Law Claims

        In addition to their federal claims, Plaintiffs also bring state-law claims for
  assault and battery (count four), wrongful death (count five), and violation of
  California Civil Code § 52.1 (count seven). Defendants argue—and Plaintiffs do
  not contest—that these claims rise and fall based on the reasonableness of Office
  McBride’s use of force. (Estate Opp. at 23; M.L.H. Opp. at 24.) Because the
  Court has determined that Officer McBride’s use of force was reasonable,
  Defendants are also entitled to summary judgment on Plaintiffs’ remaining state-
  law claims.

                                 IV.    CONCLUSION

         For the foregoing reasons, Defendants’ motion is GRANTED. Defendants
  are to file a proposed judgment by August 20, 2021.




  7
    The parties are required to meet and confer to identify issues of nonopposition to
  avoid wasting judicial resources. Local Rule 7-3. They failed in this obligation
  and are admonished that future failure in this case or in any other case may result
  in appropriate sanctions.


  CV-90 (12/02)                   CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                             16
